t c summary opinion united_states tax_court robert h martin petitioner v commissioner of internal revenue respondent docket no 5908-05s filed date robert h martin pro_se mary ann waters for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure other court and this opinion should not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for two children under sec_151 and a child_tax_credit under sec_24 some of the facts were stipulated and are so found the stipulation of facts and the annexed exhibits are incorporated herein by reference at the time the petition was filed petitioner resided at glen allen virginia petitioner filed his federal_income_tax return for as a head-of-household under sec_2 and claimed three dependency_exemption deductions under sec_151 and a child_tax_credit under sec_24 in the notice_of_deficiency respondent disallowed the three dependency_exemption deductions and the child_tax_credit respondent further determined that petitioner’s filing_status was single petitioner was previously married to olivia l martin they were divorced in the year olivia l martin thereafter married forrest c nuckols petitioner and mrs nuckols had eight children for the year at issue five were adults and three others were dependents petitioner claimed the three dependents on his federal_income_tax return for and mrs nuckols his former spouse also claimed the same three children on the joint federal_income_tax return she filed with her spouse at trial respondent conceded that petitioner was entitled to the dependency_exemption deduction for one of the children based on the fact that the child lived with petitioner during the year at issue respondent also conceded that petitioner was entitled to head-of-household filing_status and the child_tax_credit with respect to that child the remaining issues are whether petitioner is entitled to the dependency_exemption deductions for the two other children and the child_tax_credit as to them the two other children a son and a daughter lived with their mother mrs nuckols during the year at issue petitioner paid to his former spouse during that year dollar_figure per month for their support in addition petitioner paid health insurance premiums and medical_expenses for the two children and had the children with him for a 1-week vacation during the year in florida no evidence was presented as to the support provided the two children by petitioner’s former spouse during the year at issue or the total monetary amount provided by petitioner other than the aforementioned monthly cash payments petitioner contends that on these facts he is entitled to the dependency_exemption deductions for the two children and the related child_tax_credit sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer sec_152 provides a special support_test in the case of divorced parents or parents who have never been married with respect to the dependency_exemption deductions for such children see 121_tc_245 absent exceptions not applicable here if both parents together provide over half of the support of a child the parent having custody of the child for the greater portion of the taxable_year is entitled to the dependency_exemption for such child sec_152 with respect to the two children in this case the court is satisfied that petitioner and the children’s mother provided over half their support during the year at issue because the two children resided with petitioner’s former spouse who had custody 2this case is decided on the record without regard to the burden_of_proof giving due consideration to sec_7491 of the children for the greater portion of the year the court holds that petitioner is not entitled to the dependency_exemption deductions for the two children the dependency_exemption deduction goes to mrs nuckols who had custody of them for the greater portion of the year under sec_152 respondent therefore is sustained on this issue with regard to the child_tax_credit under sec_24 that credit is allowed to a taxpayer with a qualifying_child who is entitled to the dependency_exemption deduction for such child since petitioner is not entitled to the dependency_exemption deduction for the two children it follows that he is not entitled to the child_tax_credit as to those children decision will be entered under rule
